Citation Nr: 1014553	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with a 
hearing loss disability as defined by VA in either ear at any 
time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in April 
2007 and May 2007, prior to the August 2007 rating decision, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing the assignment 
of disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, 
the Board finds that even if the above letters failed to 
provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims after reading the above 
letters as well as the rating decision and statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records.  

In this regard, the Board notes that the Veteran specifically 
notified VA in his March 2007 claim that he had not received 
any treatment in connection with his alleged bilateral 
hearing loss and tinnitus.  Moreover, the Veteran has not 
provided VA with the names of any healthcare providers who 
treated these disabilities since his separation from military 
service despite being asked by VA to provide these names on a 
number of occasions.  Therefore, the Board finds that 
adjudication of the current appeal may go forward without 
further action by VA to obtain and associate with the record 
any outstanding post-service treatment records.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Furthermore, while the Veteran was not provided a VA 
examination in connection with his claims, the Board finds 
that a remand for a VA examination is not required when, as 
in this appeal, the service and the post-service treatment 
records are either negative for the diagnosed disorders or do 
not show the claimed disorder for many decades after the 
claimant's separation from active duty.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding 
that if the evidence of record does not establish that the 
Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

The Veteran contends that his bilateral hearing loss and 
tinnitus were caused by his being around outgoing artillery 
fire while at his base camp in the Republic of Vietnam.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the bilateral hearing loss claim, the Board notes that 
the Veteran's DD 214 shows that he served in the Republic of 
Vietnam from June 1970 to March 1971.  Moreover, the Board 
finds that the Veteran is both competent and credible to 
report on the fact that he was exposed to artillery fire 
while on active duty.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he had acoustic trauma while on active duty.  

However, service treatment records, including February 1970 
and March 1971 separation examinations, are negative for the 
Veteran being diagnosed with hearing loss in either ear as 
defined by 38 C.F.R. § 3.385.  Likewise, while the post-
service record contains a March 2007 VA treatment record in 
which the Veteran is seen complaining of hearing loss, they 
do not ever show him being diagnosed with hearing loss in 
either ear as defined by 38 C.F.R. § 3.385.  

Moreover, the Board does not find the Veteran's or his 
representative's writings to be competent evidence of a 
current disability because the Board finds that a hearing 
loss disability (for VA purposes) may not be diagnosed by its 
unique and readily identifiable features because special 
equipment and testing is required to diagnose this condition 
as defined by 38 C.F.R. § 3.385 and therefore the presence of 
the disorder is a determination "medical in nature" and not 
capable of lay observation.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
the Veteran has bilateral hearing loss not credible.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).   

Accordingly, because the medical evidence of record does not 
show that the claimant has hearing loss in either ear which 
meets the above regulatory thresholds at any time during the 
pendency of the appeal and because the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant],'" the Board finds that 
it must deny the claim on a direct and presumptive basis 
because of the failure of the record to show that the 
claimant has a current disability despite the appellant's and 
his representative's claims to the contrary.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309; Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992); Also see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  

As to the tinnitus claim and service incurrence under 
38 C.F.R. § 3.303(a), the Board notes that service treatment 
records, including February 1970 and March 1971 separation 
examinations, are negative for complaints, diagnoses, or 
treatment for tinnitus.  Moreover, the Board finds more 
credible the service treatment records which are negative for 
complaints, diagnoses, or treatment for tinnitus than the 
Veteran's claims that he had this problem while on active 
duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  
Accordingly, entitlement to service connection for tinnitus 
based on in-service incurrence must be denied despite the 
fact that the Veteran was exposed to acoustic trauma while on 
active duty in the Republic of Vietnam.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1971 and 
first seen complaining of tinnitus in his 2007 claim to VA 
and in a 2007 VA treatment record to be compelling evidence 
against finding continuity.  Put another way, the over 35 
year gap between the Veteran's discharge from active duty and 
the first evidence of the claimed disorder weighs heavily 
against his claim.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with ringing in his ears since service.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the 
Veteran's representative is competent to provide evidence 
about what he sees.

However, upon review of the claims folder, the Board finds 
that the Veteran's and his representative's assertions that 
the claimant has had tinnitus since service are not credible.  
In this regard, the Veteran and his representative's claims 
are contrary to what is found in the post-service medical 
records.  In these circumstances, the Board gives more 
credence and weight to the medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
tinnitus for almost four decades following his separation 
from active duty, than the Veteran's and his representative's 
claims.  Therefore, entitlement to service connection for 
tinnitus based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's tinnitus and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that 
the claimant's tinnitus was caused by his military service, 
including his in-service noise exposure, the Board 
acknowledges that the appellant is competent to give evidence 
about what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.   The Board also 
acknowledges that the Veteran's representative is competent 
to give evidence about what he sees.  However, as noted 
above, the Board finds that these assertions regarding the 
Veteran having tinnitus since service lacks credibility.  Id.

Based on the discussion above, the Board also finds that 
service connection for tinnitus is not warranted based on the 
initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


